—In an action, inter alia, to enjoin the defendants from using the name Arab American Foundation, Inc., the plaintiff appeals from an order of the Supreme Court, Westchester County (Silverman, J.), entered December 4, 1995, which denied its motion to vacate a stipulation.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Westchester County, for a hearing and determination in accordance herewith.
The plaintiff and the defendants, rival factions of the Arab American Foundation, Inc., a not-for-profit corporation, stipulated in open court to have a court-appointed Referee conduct a new election of the board of directors. Before an election took place, the plaintiff moved to vacate the stipulation on the grounds of mistake and that the representatives of the plaintiff who agreed to the stipulation had acted ultra vires. The court denied the motion, holding that the plaintiff lacked standing to make such an application. The plaintiff appeals from the denial of its motion.
Contrary to the Supreme Court’s conclusion, the plaintiff had standing to bring this motion. The Supreme Court did not address the plaintiff’s substantive claims. Therefore, we reverse the order and remit the matter to the Supreme Court, Westchester County, for a hearing and determination on the issue of whether the stipulation should be vacated on the grounds of ultra vires or mistake. Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.